J-A13039-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARIA DORGAN (SNYDER)                     :       IN THE SUPERIOR COURT OF
                                          :             PENNSYLVANIA
            v.                            :
                                          :
RONALD SNYDER, SR.,                       :
                                          :
                  Appellant               :           No. 1115 WDA 2015

                 Appeal from the Decree entered July 17, 2015
              in the Court of Common Pleas of Allegheny County,
                   Family Court, No(s): FD-11-0007157-016

BEFORE: OLSON, STABILE and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                    FILED SEPTEMBER 21, 2016

      Ronald Snyder, Sr. (“Husband”), appeals from the Order equitably

distributing the marital assets of Husband and Maria Dorgan (Snyder)

(“Wife”), which was made final by the entry of the July 17, 2015 Divorce

Decree.1 We affirm in part, and reverse and remand in part.

      The trial court summarized the relevant history underlying the instant

appeal as follows:

           Husband and [Wife] were married on December 18, 1993.
      They have no children. Wife filed a Complaint in Divorce on May

1
  Husband filed his Notice of Appeal from the June 24, 2015 Order, which
equitably distributed the parties’ marital assets. Generally, only final orders
are appealable. See Pa.R.A.P. 341(b)(1) (defining a final order as any order
that disposes of all claims and of all parties). However, even though a pre-
divorce order of equitable distribution is an interlocutory order, this Court
may review the order once “it has been rendered final by the entry of a
decree in divorce[.]” Because a Divorce Decree has been entered, we may
review Husband’s claims. See id.
J-A13039-16

      31, 2011[,] wherein she raised claims for equitable distribution
      and counsel fees. Wife filed a Motion for Special Relief on June
      22, 2011[,] wherein she alleged that Husband had a history of
      substance abuse. Wife claimed that because of his history and
      the pending divorce litigation, Husband might dissipate a large
      payment he was to receive as a result of his ownership of
      mineral rights in Ohio (“Ohio Property”). The [trial c]ourt issued
      an [O]rder prohibiting Husband from dissipating the payment.
      On July 21, 2011[,] the [trial c]ourt issued an Order granting
      each party a $15,000 advance from the joint PNC escrow
      account. Wife was also granted a $15,050 reimbursement from
      the PNC escrow account for repairs and maintenance to the
      marital residence. On April 10, 2012[,] the [trial c]ourt entered
      an Order directing that each party receive one-half (½) of the
      net proceeds from the sale of the marital residence and requiring
      the parties to waive any marital interest in residences purchased
      thereafter by either party. On August 25, 2014[,] Husband
      presented a Motion for Special Relief[,] wherein he requested the
      return of jewelry items and [Husband’s] coin collection. The
      [trial c]ourt issued an Order requiring Wife to produce the items
      to an appraiser and prohibiting her from liquidating the items.

            A two (2) day equitable distribution hearing was held on
      February 4 and 5, 2015[,] before Master Peggy Lynn Ferber
      [“Master Ferber”].     Master Ferber filed her Report and
      Recommendation (“Master’s Report”) on February 12, 2015.
      Both parties timely filed exceptions and presented oral
      arguments. An Order of Court was issued on June 24, 2015
      granting three (3) of Wife’s exceptions and denying all of
      Husband’s exceptions. A Decree in Divorce was issued on July
      17, 2015. Husband timely filed a Notice of Appeal of the [trial
      c]ourt’s June 24, 2015 Order of Court.

Trial Court Opinion, 9/17/15, at 1-2.

      Husband presents the following claims for our review:

      I. Whether the trial court committed an error of law by holding
      that the parties equally split all future income from the [Ohio]
      Property[?]

      II. Whether the trial court committed an error of law by holding
      that Earl Snyder [“Snyder”] gifted family heirloom jewelry (i.e.[,]
      the Movado watch, the [black] pearl [necklace] and the


                                  -2-
J-A13039-16

      [cocktail] ring) to [Wife,] when the donor testified that those
      pieces were, in fact, given to [Husband?]

      III. Whether the trial court committed an error of law by
      awarding each party 50% of the marital estate[,] and no alimony
      for [Husband,] when such an award is contrary to the statutory
      factors for equitable distribution and alimony[?]

      IV. Whether the trial court committed an error of law in holding
      that [Wife] shall be reimbursed $66,814.34 (i.e.[,] comprised of
      alleged post[-]separation bills, discrepancy of Benefits from
      escrow, payment to Mr. [Edward] Six [(“Six”),] … and legal
      fees)[,] when there was insufficient evidence for such a holding,
      and/or the [trial c]ourt considered evidence outside of the record
      for the post[-]separation expenses[?]

      V. Whether the trial court committed an error of law by holding
      that the Estate account into which [Wife] deposited her
      inheritance was not part of the marital estate, as a whole or in
      part, when she comingled marital funds[?]

      VI. Whether the trial court committed an error of law in holding
      that the marital portion of the Eaton Pension was $92,000[,]
      when the parties [agreed] that the value was $92,500[?]

Brief for Appellant at 10, 16, 17, 21, 28, 32.2

      “Our standard of review in assessing the propriety of a marital

property distribution is whether the trial court abused its discretion by a

misapplication of the law or failure to follow proper legal procedure.” McCoy

v. McCoy, 888 A.2d 906, 908 (Pa. Super. 2005). “An abuse of discretion is

not found lightly, but only upon a showing of clear and convincing evidence.”

Id.

2
  Husband failed to include in his appellate brief a statement of the questions
involved, as required by Pa.R.A.P. 2111(a)(4). Ordinarily, “[n]o question
will be considered unless it is stated in the statement of questions involved
or is failure suggested thereby.” Pa.R.A.P. 2116(a). We will, however,
overlook this defect and address the issues raised by Husband.

                                  -3-
J-A13039-16

      When reviewing an award of equitable distribution, “we measure the

circumstances of the case against the objective of effectuating economic

justice between the parties and achieving a just determination of their

property rights.”     Smith v. Smith, 904 A.2d 15, 18 (Pa. Super. 2006)

(citation omitted).      In fashioning an equitable distribution award, the trial

court must split the property equitably, rather than equally.             Drake v.

Drake, 725 A.2d 717, 721 (Pa. 1999). “[W]e measure the circumstances of

the case against the objective of effectuating economic justice between the

parties and achieving a just determination of their property rights.” Schenk

v. Schenk, 880 A.2d 633, 639 (Pa. Super. 2005) (citation omitted). To do

so, the trial court is required to “consider all relevant factors,” including the

length of the marriage; any prior marriages of either party; the age, health,

station, skills, and employability of the parties; the contribution by one party

to the education, training, or increased earning power of the other party; the

relative opportunities each party has to acquire future assets and income;

the relative sources of income for each party; the role each party played in

either building or dissipating marital property (“including the contribution of

a party as homemaker”); the value of each party’s separate property; the

standard   of   living     established   during   the   marriage;   the   economic

circumstances of each party at the time the division of property is to become

effective; the tax ramifications associated with the distributed assets; the

expense to sell, transfer, or liquidate a particular asset; and, whether the



                                     -4-
J-A13039-16

party will be serving as the custodian of a dependent minor child. See 23

Pa.C.S.A. § 3502(a)(1)-(11).

      Although a master’s report and recommendation is only advisory, it “is

to be given the fullest consideration, particularly on the question of

credibility of witnesses, because the master ha[d] the opportunity to observe

and assess the behavior and demeanor of the [witnesses].”          Childress v.

Bogosian, 12 A.3d 448, 455 (Pa. Super. 2011) (internal quotations and

citations omitted). However, the final responsibility of making the property

distribution rests with the trial court. McNaughton v. McNaughton, 603

A.2d 646, 648 (Pa. Super. 1992) (internal citations omitted). “Our review is

thus based on the [trial] court’s distribution of property.” Id.

      Husband first claims that the trial court improperly required the parties

to split equally all future income from the Ohio Property. Brief for Appellant

at 10. Husband argues that the Master’s Report, adopted by the trial court,

improperly analyzed the factors set forth at section 3502.         Id.   Husband

basically disputes the weight that the Master/trial court assigned to each

factor. Id. at 10-15. Husband further asserts that the trial court ignored

the testimony of Husband and Wife regarding the acquisition of the Ohio

Property before the marriage, Husband’s “sweat equity” after the marriage

and the fact that no marital funds were used for this investment. Id. at 15.

Thus, Husband contends, he should have received a larger share, if not most




                                  -5-
J-A13039-16

of the parties’ interest in the gas and mineral rights “due to his premarital,

post-marital and post[-]separation involvement.” Id.

        In its Opinion, the trial court addressed Husband’s claim and concluded

that it lacks merit. Trial Court Opinion, 9/17/15, at 4-6. The trial court’s

findings are supported in the record, and we discern no abuse of discretion

in this regard.    Accordingly, we affirm on the basis of the trial court’s

Opinion with regard to this claim. See id.

        Husband next claims that the trial court improperly found that a

Movado watch, black pearl necklace and cocktail ring were non-marital

property.     Brief for Appellant at 16.    Husband directs our attention to

testimony by Snyder that the three items were heirlooms with significant

sentimental value, “and were given to Husband to ensure [that] they stayed

in the family.” Id. at 16-17 (citing N.T., 2/5/15, at 44-45). Wife counters

that the Master credited her testimony that Snyder “gave her a pair of pearl

earrings, a pearl necklace and a diamond cocktail ring.”3 Brief for Wife at 8.

        The Master’s Report identified the “whereabouts of several pieces of

jewelry and Husband’s coin collection” as a disputed issue between the

parties.    Master’s Report, 2/12/15, at 4.   Master Ferber stated that “Wife

agreed to return the coins and the jewelry to Husband.       So this is a non-

issue.”    Id. at 4 n.10.   Master Ferber further indicated that “[t]he parties

discussed some jewelry and Wife agreed to return the requested items to


3
    Wife does not mention the Movado watch in her brief.

                                   -6-
J-A13039-16

Husband[,] and she would retain the balance.” Id. at 9 n.26. According to

Master Ferber, Wife was to return the items prior to the second day of the

hearing, but the Master did not know if that exchange actually took place.

Id.

      In its Opinion, the trial court relied upon Master Ferber’s Report. The

trial court stated that at the Master’s hearing, the whereabouts of these

items was an issue that the parties were unable to resolve.         Trial Court

Opinion, 9/17/15, at 6.      The trial court specifically referred to Master

Ferber’s statement that Wife had agreed to return these items to Husband,

and therefore, the matter is a “non-issue.” Id. The trial court then found

that “[a]ll parties agree that the watch, pearl and ring were gifts from a third

party and[,] therefore[,] not part of the marital estate or subject to

equitable distribution pursuant to 23 Pa.C.S.A. § 3501(a)(3).”        Id. at 7.

Notwithstanding these statements, the trial court then addressed the

disposition of the Movado watch, the cocktail ring and the black pearl

necklace as follows:

      The Movado Wrist Watch:

             On the first day of the hearing[,] Wife agreed to bring in
      two (2) watches and a coin collection to turn over to Husband on
      the second day of the hearing. Based on the transcript, the
      [trial c]ourt infers this to include the Movado watch at issue.
      Husband failed to raise the issue during his cross-examination of
      Wife on the second day of trial. The Master, therefore,
      presumed that the exchange had taken place and properly
      omitted them from her Recommendation.




                                  -7-
J-A13039-16

      The Diamond [Cocktail] Ring and [Black] Pearl [Necklace]:

            The parties disagree about whether the [cocktail] ring and
      pearl were gifted to Husband or Wife. The Master heard Wife’s
      testimony that [] Snyder had gifted the [cocktail] ring and pearl
      to her. The master also heard [] Snyder’s testimony that he had
      gifted the ring and pearl to husband. The Master was aware
      that the [cocktail] ring and pearl were in Wife’s
      possession. Since the Master did not recommend [that]
      Wife be ordered to give the rings to Husband, the clear
      implication is that she found Wife’s testimony credible.
      The [trial c]ourt will not disturb a Master’s determination of
      credibility absent a showing of error.

             By making a determination of credibility in the face of
      conflicting testimony, the Master operated within her discretion.
      The [M]aster’s determination and the [trial c]ourt’s acceptance
      of it are supported by the record….

Trial Court Opinion, 9/17/15, at 7-8 (emphasis added, citations omitted).

Thus, the trial court found that the Movado watch and items of jewelry were

not marital property. See id. Upon our review of the record, we conclude

that the trial court’s findings regarding the Movado watch are not supported

by the evidence.     Although the trial court properly determined that the

jewelry was non-marital property, it failed to determine the ownership of the

jewelry.

      At the Master’s hearing, the parties disputed whether the Movado

watch was marital property, and disagreed as to whom the black pearl

necklace and cocktail ring were given. Wife testified as follows regarding the

watch and jewelry:

      Q. [Wife’s counsel:] Now, are you in possession of some jewelry?

      A. Yes.


                                 -8-
J-A13039-16



     Q. Can you identify what jewelry you have in your possession?

         THE [MASTER]:         That’s marital.      Marital   jewelry.
     Something acquired during the marriage.

     A. Oh, [Husband’s] watches. My watch.

             THE [MASTER]: You were asked about what jewelry you
     have.

             [Wife]: Isn’t that—

          THE [MASTER]:        Are you holding his watches.   Do you
     have his watches?

             [WIFE]: Yes.

             THE [MASTER]: Oh, you do?

             [WIFE]: Yes.

             THE [MASTER]: You have his watches in your possession?

             [WIFE]: I do.

           THE [MASTER]: Okay. I thought—I didn’t understand. I
     thought you were talking about just jewelry that was acquired
     during the marriage, because I said that, but you’re saying
     you’re in possession of it.

             [WIFE]: Yes.

          THE [MASTER]: This is the marital jewelry you’re in
     possession of?

             [WIFE]: Yes.

     Q. [Wife’s counsel:] How many watches do you have?

     A. [Wife:] Two.

     Q. Do you want to keep them or are you okay [for them]
     to go on [Husband’s] side?


                                   -9-
J-A13039-16



        A. They can go on [Husband’s] side.

        Q. Were they acquired during the marriage?

        A. Uh-huh. Yes, I should have said. I’m sorry.

        Q. Do you know what they are worth?

        A. I have no idea.

        …

        Q. And what about non-marital jewelry? There was an issue of
        some—you have a ring and a [black pearl] necklace?

        A. Yes. [Snyder] … gave me a pair of pearl earrings,[4] a pearl
        necklace and a diamond [cocktail] ring.

        Q. And that was given by [Snyder] to you?

        A. Correct.

N.T., 2/4/15, at 73-74 (emphasis and footnote added). Thus, Wife claimed

that the Movado watch was marital property and subject to distribution, and

that the ring and necklace were a gift from Snyder to her.

        Subsequently, Wife testified that she also had in her possession

Husband’s coin collection.      N.T., 2/4/15, at 72.      When Wife’s counsel

indicated that he would object to the value that Husband’s appraiser had

assigned to the collection, the Master made the following inquiry:

        THE [Master]: Are these items small enough that you can just
        bring them tomorrow?

        [WIFE]: Yes.


4
    The pearl earrings have not been raised as an issue in this appeal.

                                   - 10 -
J-A13039-16

     THE [MASTER]: Okay. Just bring them tomorrow.

Id. at 73 (emphasis added).

     Husband presented Snyder’s testimony in support of his claim that

Snyder had given him the watch, [cocktail] ring and necklace:

     Q. [Husband’s counsel:] … [W]hat was your wife’s name?

     A. [Snyder:] Everybody called her Betty.

     Q. … And did Betty pass away?

     A. She passed away.

     Q. And when did she pass away?

     A. 2004.

     Q. And in 2004, did—was there—did you ever gift any of
     her assets to anyone? Let’s ask this. Did you ever gift
     any of her jewelry to anyone in your family?

     A. Yeah. I gave a [cocktail] ring and Movado watch and a
     black pearl.

     Q. Okay.

     A. Black mounted pearl.

     Q. … And who did you gift that to?

     A. Well, initially I gave it to my son, Ron. And it was a
     family heirloom. I gave it to my wife on the 50th wedding
     anniversary.

     Q. All of those items you gave to her on your 50th –

     A. All except the black pearl. I gave [Betty] that when she was
     dying of cancer. I took her to Tahiti and I bought her a black
     pearl and had it mounted.




                                - 11 -
J-A13039-16

      Q. And why [to Husband]? Why did you want to—because you
      have other children, correct?

      A. Oh, Yeah.

      Q. Why give those things to [Husband]?

      A. Right. Well, I wanted to keep it in the family in case
      anything ever happened.

N.T., 2/5/15, at 44-45 (emphasis added).

      Our review of the record discloses that the parties disputed whether

the Movado watch was a marital asset.5      Our review of the record further

discloses that the parties agreed that the cocktail ring and black pearl

necklace were not marital property, but disputed the ownership of those

items. There is no evidence of record that Wife agreed to bring the Movado

watch, cocktail ring and black pearl necklace to the second day of the

Master’s hearing, or that she agreed to give those items to Husband.

Rather, Wife agreed to bring Husband’s coin collection to the Master’s

hearing the following day, as the parties contested the appraisal of that

collection. See N.T., 2/4/15, at 73.

      Because the trial court’s findings are not supported in the record, it is

necessary to reverse the equitable distribution of the parties’ marital assets,

and remand the matter to the trial court.      On remand, the trial court is

directed to determine whether the Movado watch is marital property. If the


5
  Wife testified that the watch was marital property, but she did not object to
the distribution of that asset to Husband; Snyder testified that he gave the
watch to Husband. See N.T., 2/4/15, at 71-72; N.T., 2/5/15, at 44-45.

                                 - 12 -
J-A13039-16

watch is marital property, the trial court is directed to equitably distribute

that asset.6 If the watch is non-marital property, the trial court is directed

to determine the ownership of that item. The trial court is further directed

to determine the ownership of the cocktail ring and black pearl necklace,

which, the parties agreed, are non-marital assets.

      In his third claim of error, Husband argues that the trial court

improperly awarded each party 50% of the marital estate, and awarded no

alimony to Husband.       Brief for Appellant at 17.   Regarding the equitable

distribution factors, Husband relies on the arguments he raised in his first

claim. Id. As we have concluded that Husband’s first claim lacks merit, we

will not revisit that issue.

      Husband argues that the trial court erred in not awarding him alimony.

Id.   Husband asserts that the June 8, 2012 Mutual Release and Waiver

(“Waiver”), signed by him, is invalid as a matter of law.          Id. at 18.

According to Husband, Wife admitted in her testimony that she gave the

Waiver to a third party to present to Husband, while he was in a “rehab

facility.” Id. at 19 (citing N.T., 2/4/15, at 122). Husband asserts that Wife

committed fraud by having her lawyer draft the Waiver, and then

circumventing Husband’s counsel by having a third party deliver the Waiver

to Husband. Brief for Appellant at 19. Husband argues that the Waiver was

6
  We reverse the equitable distribution of the parties’ marital assets in its
entirety, pending a determination of whether the Movado watch is deemed
marital property, as such a determination may disrupt the trial court’s
distribution scheme.

                                  - 13 -
J-A13039-16

presented to him “when his cognitive capacity to act in his best interest

[was] questionable.” Id. Regarding the trial court’s finding of legal waiver,

Husband argues that he was unaware of the Waiver document until a

settlement conference prior to the hearing. Id. at 21.

      In its Opinion, the trial court addressed Husband’s claim and concluded

that it lacks merit. See Trial Court Opinion, 9/17/15, at 8-9. We agree with

the sound reasoning of the trial court, as expressed in its Opinion, and affirm

on this basis with regard to Husband’s third claim. See id.

      In his fourth claim, Husband argues that the trial court erred in finding

that Wife should be reimbursed $66,814.34 for certain expenditures and

legal fees. Brief for Appellant at 21-22. Husband argues that the evidence

is not sufficient to support the trial court’s award, and that the “list of

expenditures may be duplicative.” Id. at 22. Specifically, Husband asserts

that the list includes items that should not be reimbursed by Husband, since

Wife was living in the marital residence. Id. Husband further challenges the

trial court’s determination of the benefit he received from the escrow

account, which held the Brush Creek Property lease funds, and the trial

court’s analysis of a 2011 tax payment.     Id. at 23-24.     Husband disputes

Wife’s claim that Six was entitled to $130,000 of the gas lease proceeds.

Id. at 25. Rather, Husband asserts that Six was entitled to $170,000 of the

gas lease proceeds, based upon a separate agreement.            Id.   Husband

basically disputes the trial court’s credibility determination in this regard.



                                 - 14 -
J-A13039-16

Id. Finally, Husband claims that Wife should be charged for the increase tax

liability caused by her filing her tax returns separately. Id. at 25-26.

      In its Opinion, the trial court addressed Husband’s challenges to the

amount of reimbursement to Wife, and concluded that it lacks merit. See

Trial Court Opinion, 9/17/15, at 10-15. We agree with the sound reasoning

of the trial court, as stated in its Opinion, and affirm on this basis with

regard to Husband’s fourth claim. See id.

      In his fifth claim, Husband argues that the trial court improperly

determined that the estate account into which Wife deposited her inheritance

was not part of the marital estate.        Brief for Appellant at 28.   Husband

argues that because Wife comingled the estate funds with marital funds, the

account was a marital asset. Id.

      The trial court addressed this claim in its Opinion, and concluded that

it lacks merit. Trial Court Opinion, 9/17/15, at 16-18. We agree with the

reasoning and the result reached by the trial court, in addressing Husband’s

fifth claim, and affirm on this basis. See id.

      Finally, Husband argues that the trial court erred in valuing the marital

portion of the Eaton Pension at $92,000, when the parties stipulated that the

value was $92,500. Brief for Appellant at 32. In its Opinion, the trial court

agreed, stating that “the [trial c]ourt’s Order should be modified by

decreasing the amount Husband shall transfer to Wife by $250. Trial Court

Opinion, 9/17/15, at 18.    Because we remand for further consideration of



                                  - 15 -
J-A13039-16

the issues related to the Movado watch, cocktail ring and black pearl

necklace, we direct that on remand, the trial court modify its equitable

distribution Order to reflect and apply the actual value of the marital portion

of the Eaton Pension.

      Decree affirmed in part and reversed in part.       Case remanded for

proceedings in accordance with this Memorandum.            Motion to dismiss

denied. Superior Court jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/21/2016




                                 - 16 -
                                                                             Circulated 08/25/2016 11:33 AM




 IN THE COURT OF COMMON PLEAS OF ALLEQ_HENY COUNTY, PENNSYLVANIA
                         FAMILY DIVISiON




                                                    No: FD 11-007157-016

MARIA DORGAN (SNYDER)                               8-:}P'"'erior Court No.: 1115 WDA 2015


                  Plaintiff,                        OPINION


             v.                                     BY:

                                                    Honorable Donald R. Walko, Jr.
RONALD SNYDER, SR.                                  76ircity-County Building
                                                    414 Grant Street
                                                    Pittsburgh, PA 15219
                  Defendant.
                                                    Copies to:

                                                    Counsel for Plaintiff:
                                                    Roj?,~rt J. Fall, Esquire
                                                    Raphael, Ramsden & Behers, P. C.
                                                    1200 Frick Building
        r--;       -·-   1 .}
                                                    437 Grant Street
      o.,                                           Pittsburgh, Pennsylvania 15219
     Lu


   -
     V)

    ~
   .,...,.                                          Counsel for Defendant:
                                                    Chrystal C. Tinstman, Esquire
                                                    Strassburger McKenna Gutnick & Gefsky
                                                    Four Gateway Center
                                                    Suite 2200
                                                    444 Liberty Avenue
                                                    Pittsburgh, Pennsylvania 15222




                                    ,'°   f     !
                                l /           l (
                                \
IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA



MARIA DORGAN (SNYDER),
                                                     FAMILY DIVISION
                      Plaintiff,
                                                     Docket No.: FD 11-007157-016
      v.
                                                     Superior Court No.: 1115 WDA 2015
RONALD SNYDER, SR.,

                      Defendant.                      "'---~~.'.




                                           OPINION


WALKO, J.                                                                   September 15, 2015

       Defendant Donald Snyder, Sr. ("Husband") appeals this Court's June 24, 2015 Order of

Court. With the exception of a minor correction, the Order of Court should be affirmed for the

reasons set forth in this Opinion.

                        BACKGROUND        & PROCEDURAL HISTORY

        Husband and Plaintiff Maria Dorgan (Snyder) ("Wife") were married on December 18,

 1993. They have no children. Wife filed a Complaint in Divorce on May 31, 2011 wherein she

raised claims for equitable distribution and counsel fees. Wife filed a Motion for Special Relief

on June 22, 2011 wherein she alleged that Husba°:thad a history of substance abuse. Wife

 claimed that because of his history and the pending divorce litigation, Husband might dissipate a

 large payment he was to receive as a result of his ownership of mineral rights in Ohio ("Ohio

 Property"). The Court issued an order prohibiting Husband from dissipating the payment. On

 July 21, 2011 the Court issued an Order granting each.party a $15,000 advance from the joint


                                                 1
PNC escrow account. Wife was also granted a $15,050 reimbursement from the PNC escrow

account for repairs and maintenance to the marital residence. On April 10, 2012 the Court
                                            .. ,. .~,
                                                            .,..:-;:;:.""

entered an Order directing that each party receive one-half (1/2) of the net proceeds from the sale

of the marital residence and requiring the parties to waive any marital interest in residences

purchased thereafter by either party. On August 25, 2014 Husband presented a Motion for

Special Relief wherein he requested the return of jewelry items and a coin collection. The Court

issued an Order requiring Wife to produce the items to an appraiser and prohibiting her from

liquidating the items.

        A two (2) day equitable distribution hearing was held on February 4 and 5, 2015 before

Master Peggy Lynn Ferber. Master Ferber filed her Report and Recommendation ("Master's
                                               -;i,



Report") on February 12, 2015. Both parties timely filed exceptions and presented oral

arguments. An Order of Court was issued on June 24, 2015 granting three (3) of Wife's

exceptions and denying all of Husband's exceptions. A Decree in Divorce was issued on July 17,

2015. Husband timely filed a Notice of Appeal of the Court's June 24, 2015 Order of Court.

                                    STANDARD OF REVIEW

        The Pennsylvania Superior Court has stated that the applicable standard of review in

 equitable distribution matters is abuse of discretion:

                [The proper] standard of review in assessing the propriety of a
                marital distribution is whether the trial-court abused its discretion
                by a misapplication of the law or failure to follow proper legal
                procedure. An abuse of discretion is not found lightly, but only
                upon a showing of clear and convincing evidence. Busse v. Busse,
                921 A.2d 1248, 1257 (Pa. Super. 2007) ( citations omitted).




                                                        2
                                       DISCUSSION

      Husband raises the following issues in his Concise Statement of Matters Complained of

on Appeal:

             1. Whether the trial court committed an error of law in holding that
                the parties equally split all future income from the Ohio
                property when Husband alone contributed funds and worked
                prior to the marriage to secure and develop the investment
                opportunity and Husband alone worked during the marriage to
                bring the investment to a profitable result.

             2. Whether the trial court committed an error of law in holding that
                Earl Snyder (Husband's 'father) gifted family heirloom jewelry
                (i.e. the Movado watch, the pearl pendant and the cocktail ring)
                to Wife and failing to order that those pieces be returned to
                Husband when the donor testified that those pieces were, in fact,
                given to Husband.

             3. Whether the trial court committed an error of law in:
                (a) awarding each party 50% of the marital estate for Husband
                   because such an award is contrary-to the statutory factors for
                   equitable distribution; and
                (b) failing to award Husband alimony because it is contrary to
                   the statutory factors for alimony and Wife inappropriately
                   obtained Husband's signature on documents waiving his right
                   to alimony outside his counsel's representation.

              4. Whether the trial court committed an error of law in holding that
                 Wife shall be reimbursed $66,814s34 (comprised of alleged
                post-separation bills, discrepancy of benefit from escrow,
                payment to Mr. Six and legal fees) when, amongst other points
                or argument:
                (a) there was insufficient evidence for such a holding and/or the
                   Court considered evidence outside of the record for the post-
                   separation expenses;
                (b) the marital estate was depreciated by Wife's undisputed
                   refusal to file tax returns jointly-with Husband contrary to
                   law; and
                (c) Wife has equal liability for the debt owed to Mr. Six.

              5. Whether the trial court committed an error of law in holding
                 that:
                 (a) the account into which Wife deposited her inheritance was

                                                3
                    not part of the marital· estate, as a whole or in part, when she
                    comingled marital funds (including taking and depositing
                    marital funds and denying Husband access to these funds
                    when Husband was in treatment facilities) to the extent that it
                    was impossible to determine what funds, if any, were non-
                    marital and by considering Wife's Trial Aid when there was
                    a sustained objection as to the information contained therein,
                    contrary to Pennsylvania's Rules of Civil Procedure; and
                 (b) none of Wife's inheritance account was marital property
                    despite the Master's recommendation to the contrary.

              6. Whether the trial court committed an error of law in holding that
                 the value of the marital portion of the Eaton Pension was
                 $92,000 when the parties stipulated that the value was $92,500.

The Court properlyconsidered the statutoryfactors before orderingthe parties to equally
divide the maritalestate, including all futureincome from the Ohio property.
(Matters 1 and 3 (a) Complained of on Appeal)

       Husband argues that Wife should not receive half of the marital estate including future

income from the Ohio Property based on consideration of the equitable distribution factors

enumerated under 23 Pa. C.S.A. §3502. Husband did not dispute the characterization of the Ohio

Property and the income it produced as marital property. Husband argued that he should be

awarded a majority of the future income because he alone is responsible for the acquisition of the

Ohio Property and the associated lease that will generate the future income.

       In the Master's Report, Master Ferber explicitly analyzed the factors enumerated in

Section 3502 before making her distribution recommendation:

                       The Master is required to consider all of the factors set
               forth in Section 3501 and 3502 of the PA Divorce code of 1980, as
               amended, before making any recommendation to the Court. This
               marriage lasted for just under 18 years. This was Wife's first
               marriage and Husband's second. No children were born to these
               parties, but Wife parented Husband's son [Ron, Jr.] from his prior
               marriage from the time he was 8 years old. Husband is 60 and
               Wife is 53. Wife is in good health and continues to work full-time.
               Husband retired from Snyder Bros Automotive in 2013 but


                                                  4
              continues to be involved in the oil/coal/gas venture and continues
              to receive his share of rents from the Heckel Road property.
                        Both parties were educated and employed in their
              respective professions when they met. Other than a brief period
              before and after the marriage, Wife worked full time. Husband
              worked less than full time in several years prior to separation as he
              was either actively addicted or in rehabilitation programs. Both
              parties contributed to the accumulation of assets subject to
               equitable distribution. Both parties have sole and separate property
               acquired either before the marriage, during the marriage, or by
               inheritance or gift.
                         The standard of living was upper-middle-class throughout
               their marriage. They lived in a nice home, drove late model cars,
               vacationed annually, ate out, enjoyed the cultural and sports life
               offered by Pittsburgh, and educated Ron, Jr. through good schools
               all the way through college. Wife's                 current economic
               circumstances are better than Husband's as she continues to work
               full-time. However, Husband has sufficient income from his rental
                interest, his IRA (should he choose to draw down) and may/will
                have either SSDI or Social Security within the foreseeable future.
                Wife has a sole and separate inheritance from her Mother of
                $112,319 plus her premarital and post-marital retirement benefits.
                Husband has a 1/3 interest in the Heckel Road property that will
                mature in 2019 with a payout to Husband of over $400,000 after
                taxes and costs of sale, plus his premarital retirement benefits.
                         Having considered all the factors, as well as the actions of
                the parties since separation, the Master believes a 50/50 split of the
                marital property is appropriate. Master's Recommendation at 8-9.

       "[A] master's report and recommendation, although only advisory, is to be given the

fullest consideration, particularly on the question of credibility of witnesses, because the master

has the opportunity to observe and assess the behavior and demeanor of the parties." Moran v.

Moran, 839 A.2d 1091, 1095 (Pa. Super. 2003) (citing Simeone v. Simeone, 551 A.2d 219, 225

(Pa. Super. 1988)).

        The Master heard two (2) days of testimony in this case. In her report, she explicitly

stated that she considered the factors enumerated in 23 Pa. C.S.A. §3502. After making

credibility determinations, weighing the evidence and considering the equitable distribution


                                                  5
factors, the Master determined that it was equitable for Wife to receive one-half of the marital

estate. The Court reviewed the Master's Report and theevidence      presented at the hearing and

agreed with her recommendation    of a 50/50 marital estate distribution.

         The evidence in the record supports the Court's conclusion. The Court's Order awarding

Wife one-half of the marital estate including the future earnings from the Ohio property must

stand.

The Courtproperlyrefused to orderWife to produce non-maritalitems of jewelry.
(Matter 2 Complained of on Appeal)

         Husband argues that the Court made an error of law by finding that a pearl pendant and

cocktail ring were gifted to Wife by Earl Snyder (Husband's Father) and therefore not a part of

the marital estate. In his Concise Statement of Matters Complained of on Appeal, Husband

argues that the Master should have ordered Wife to deliver a Movado watch, a pearl pendant and

 a cocktail ring to Husband.

         At the hearing, Husband argued that the pearl and cocktail ring were a gift from Earl

 Snyder to Husband. Tr. Feb.4 at 309. Wife testified that Earl Snyder gave her "a pair of pearl

 earrings, a pearl necklace, and a diamond cocktail ring." Id. at 73. Earl Snyder testified that he

 "initially" gave "a dinner ring and a Movado watch and a black pearl" to Husband. Tr. Feb.5 at

 44. Husband's Exhibit B, referred to often throughout the testimony, lists items in Wife's

 possession. The list includes one (1) gold Movado wrist watch, one (1) oval diamond dinner ring,

 one (1) mounted black pearl and assorted coins.

          "The whereabouts of several pieces of jewelry and Husband's coin collection" were listed

 in the Master's Report as an issue that the parties were unable to resolve prior to the hearing.

 Master's Report at 4. The Master noted in her Report that "Wife agreed to return the coins and


                                                   6
the jewelry to Husband. So this is a non-issue." Id. at   Fn. l 0. The Master stated that "[tjhe parties
discussed some jewelry and Wife agreed to return the requested items to husband and she would

retain the balance. This was to occur the morning of the second day of the hearing, but the

Master does not know if that exchange actually took place." Id at 9-10, Fn. 26. The Master did

not include any jewelry in her listing     ;f marital pr~perty subject to equitable distribution.
Master's Report at 9. All parties agree that the watch, pearl and ring were gifts from a third party

and therefore not part of the marital estate or subject to equitable distribution pursuant to 23 Pa.

C.S.A. §3501(a)(3).
                                                          .showing of error. See Moran, 839 A.2d at 1095.

       By making a determination of credibility in the.face of conflicting testimony, the Master

operated within her discretion. The Master's determination and the Court's acceptance of it are

supported by the record. The Court's Order must stand.

The Court properly denied Husband'salimonv claim.
(Matter 3 (b) Complained of on Appeal)

       Husband argues that Wife inappropriately obtained his signature on a settlement

document purporting to waive spousal support, alimony pendente lite and alimony. Husband

further argues that the denial of alimony was improper because it was contrary to the statutory

factors for awarding or denying alimony.

        The Pennsylvania Superior Court has stated that "[t]he determination of marital property

rights through prenuptial, post-nuptial and settlement agreements has long been permitted, and

even encouraged." Laudig v. Laudig, 425 Pa.Super. 228, 624 A.2d 651, 653 (1993).

        In support of his argument for the invalidation of the settlement document Husband noted

 that spouses should be bound by the terms of their agreements absent fraud, misrepresentation or

 duress. McMahon v. McMahon, 612 A.2d 1360, 1363 (Pa.Super. 1992) (citations omitted);

 Frank v. Frank, 587 A.2d 340 (Pa.Super. 1991). Husband argued that Wife fraudulently obtained

 his signature by failing to properly advise him of his rights and by having a third party present

 the document for Husband's signature. Husband cites no authority to support his statement that a

 failure to advise him of his rights constitutes fraud. Husband cites no authority for his assertion

 that the presentation of a document for signature by a third party constitutes fraud. The Court

 notes that prior to the hearing Husband did not raise an objection to the settlement document or

 request a fact-finding hearing to determine its validity.


                                                   8
      The Master discussed alimony in her Report as follows:

              On or about June 8, 2012:' a Mutual Release and Waiver was
              executed by the parties in which both waived and relinquished
              their respective rights to spousal support, alimony pendente lite
              and post-divorce alimony. Husband testified that he does not
              remember signing this document but admits it is his signature.
              Both parties had just received the distribution of their share of the
              net proceeds from the April 2012 sale of their marital residence.
              Both were in the process of buying new homes in the own names.
              As the divorce and equitable distribution-was still pending, banks
              were apprehensive about making loans based on the uncertainty of
              what the Courts would do. Both parties benefitted from this
              Release and Waiver. See Exhibit 8. There has never been an
              alimony pendente lite Order as both parties were and are fully
              capable of supporting themselves through employment, retirement
              benefits, rental income, etc. Master's Report at 11.

       Wife testified that she gave the settlement document to Dr. Steven Neeley, a friend of the

parties, to take to Husband. Tr. Feb.4 at 122. Dr. Neeley identified his signature on the document

as a witness to Husband signing the document. Tr. Feb.5 at 12-13, 19-21. Husband testified that

he had never seen the settlement document before trial. Tr. Feb.4 at 256. Husband identified his

signature on the document. Id. at 257. Husband did nottestify that Wife induced his signature on

the settlement agreement by misrepresentation.

        There is nothing in the record to support an argument that Husband's signature on the

settlement document was obtained by fraud, misrepresentation or duress. Pursuant to McMahon,

the Court will not release the parties from the terms of their agreement absent a finding of fraud,

misrepresentation or duress. McMahon, 612 A.2d at 1363. Since the parties voluntarily waived

spousal support, alimony and alimony pendente lite, it was unnecessary for the Court to examine

the statutory factors for determining the appropriateness of alimony. The Court's order denying

alimony for both parties must stand.




                                                 9
The evidence in the record supports the Court's ruling that Husband owes Wife $66,814.34
in reimbursed expenses including reimbursement for Husband's unauthorized payment of
$40,000 to Mr. Six.
(Matters 4(a) and (c) Complained of on Appeal)

       Husband argues that the Court's holding th~t,Husband owed Wife reimbursement for

post-separation expenses was based on insufficient evidence and evidence outside of the record.

The Court found that Husband owed Wife $66,814.34. The Court's calculation was as follows:

                $6,248.34     Post-separation bills paid on behalf of Husband;

               $38,735.50     Discrepancy in escrow benefit;

               $20,000.00     Unauthorized payment to Mr. Six; and

                $1,830.50     Counsel fees.

       The Court will address each of these items separately.

       Post-Separation Bills Paid on Behalf of Husband ($6,248.34):

        In her Report, the Master stated:

               Wife testified that she received no money from Husband after May
               31, 2011 when the divorce complaint was filed. Wife covered her
               own expenses, the house expenses and various expenses that were
               for Husband's benefit. The Master has reviewed this schedule
               [Exhibit 7] in great detail and has adjusted the request to reflect
               only those items that were of singular benefit to Husband. Husband
               owes Wife $6,248.34. Master's Report at 5-6.

        Wife testified that Exhibit 7 listed expenses she paid on behalf of Husband and expenses

 she paid that were necessary to maintain and sell the marital residence. Tr. Feb.4 at 29-32. The

 marital residence sold on April 23, 2012 and the parties equally split the proceeds. Id at 29. The

 expenses listed in Exhibit 7 were paid after the date of separation, but Husband benefitted from

 the expenses because he would have received less money from the sale had Wife not spent the

 money to maintain the property.


                                                 10
       The Master found Wife's testimony regarding the expenses catalogued                        in Exhibit 7
                                                  1-:,-




credible. Wife was granted reimbursement only for expenditures that benefitted Husband. The

record supports the Court's Order.

        Discrepancy in Escrow Benefit ($38,735.50):

        The Court also ordered Husband to reimburse Wife for the $38,735.50 discrepancy of

benefit taken from the parties' joint escrow account. The parties received several distributions

from the escrow account during the pendency of the action. The parties stipulated that a schedule

included in Wife's Pretrial Statement was a correct summary of the distributions. Master's

Report at 7; Tr. Feb.4 at 89-90. That schedule shows that the parties received equal advances of

$49,834 from the joint escrow account. Id. Those advances are not in dispute.

        The discrepancy in benefits from the escrow account revolves around the payment of the

parties' 2011 taxes. Husband and Wife paid a total of $178,000 in estimated taxes to the I.R.S.

and the Pennsylvania Department of Revenue. Master's Report Attachment. At the time of the
                                                      ';".·




payment, the parties agreed that one-half (Yi) of the payment would go toward each of their

separately-filed tax returns. Tr. Feb.4 at 82-85. Despite their agreement Husband claimed the

 entire $178,000 on his federal and state tax returns. Id. Husband's tax refund, which he retained,

 resulted at least in part from his claiming of the entire amount of estimated taxes paid by Wife

 and him. Husband's total benefit from the joint escrow account, therefore, was $178,000.

         Wife was unable to claim one-half (Y2) of the $178,000 as the parties had agreed because

 the entire $178,000 had already been credited toward Husband's taxes. Id. Wife's tax obligations

 were paid out of the joint escrow account for a total of $100,529.1 Tr. Feb.4 at 80-90. Husband
                                                          'i,




 1
  The Court notes that the Master's statement that Wife received $100,529 was an error as Wife actually received
 $100,599. Neither party raised the mistake at exceptions. The error resulted in Husband being ordered to pay Wife
 an extra $35. In an estate worth over one (I) million dollars, the Court finds this mistake to be di minimis.

                                                                11
received the benefit of $77,471 more than Wife. Wife is entitled to half that amount, or

$38,735.50.

       The record supports the Court's ruling that Husband owes Wife $38,735.50           for the

discrepancy in benefit received from the parties' joint escrow account.

        Unauthorized Payment to Mr. Six ($40,000):

        The Court held that Wife was entitled to reimbursement       of her portion of a $40,000

payment made from the parties' escrow account to Mr. Ralph Edwin Six. Mr. Six participated in

the Ohio Property business with Husband and Dr. Neely. Mr. Six received a check for $170,000

from the parties' escrow account. Tr. Feb.4 at 78-79. The parties stipulated that Mr. Six was

owed $130,000 under their agreement. Id. \1t 78. Husband paid the additional $40,000 from the

parties' escrow account and argued that Wife was equally responsible for the payment.

        Husband testified that he and Dr. Neeley agreed to pay Mr. Six the additional $40,000

 (for a total payment of $170,000) "because of his 11 years in the company ... [Mr. Six] is worth

 40,000 of his goodwill, so that's where I came up with the 170." Tr. Feb.4 at 290-91. Dr. Neeley

 testified that he did not agree to pay Mr. Six an additional $40,000 beyond the $130,000 he was

 owed. Tr. Feb.5 at 9-10, 16. No evidence was presented to show that Wife agreed to the use of

 the parties' money to pay Mr. Six the additional $40,000. In her Recommendation, the Master

 noted that "Husband also paid Mr. [Six] an additional $40,000 which Wife did not approve and

 which Dr. Neely says he never approved. That $40,000 was appropriately Husband's obligation."

 Master's Report at 8, Fn. 25. No evidence was offered to support Husband's contention that

 Wife should be responsible for paying one-half (12) of the additional $40,000 that he unilaterally

 decided to give to Mr. Six. The record supports the Court's determination.




                                                  12
       Counsel Fees ($1,830.50):

       Husband objects to the Court awarding Wife $1,830.50 in counsel fees. Concerning an

award of counsel fees the Pennsylvania Superior Courthas held that "[t]he trail court has great

latitude and discretion with respect to an award of [ counsel] fees pursuant to a statute. In

reviewing a trial court's award of [counsel] fees, our standard is abuse of discretion. If there is

support in the record for the trial court's findings of fact that the conduct of the party was

obdurate, vexatious or in bad faith, we willnot disturb the trial court's decision." Holler v. Smith,

928 A.2d 330, 332 (Pa. Super. 2007) (quoting Scalia v. Erie Insurance Exchange, 878 A.2d 114,

116 (Pa. Super. 2005)).

        The counsel fees awarded to Wife are based upon two (2) actions. First, Husband

withdrew $14,334 from the parties' joini escrow account on December 31, 2011. Master's

Report Attachment. Husband was not authorized to make such a withdrawal and the bank was

unable to explain to Wife why Husband was able to remove the money. Tr. Feb.4 at 81. After

Wife discovered Husband's withdrawal she contacted her counsel who consulted with opposing

 counsel to resolve the issue, resulting in cotinsel fees. td:

         Second, $178,000 was withdrawn from the parties' joint escrow account for payment

 toward their 2011 taxes as discussed supra. Wife was assessed with sanctions by the I.R.S. and

 the Commonwealth of Pennsylvania as a result of her attempt to claim one-half (Yi) of the

 parties' $178,000 payment. Wife's counsel performed-legal work to help resolve the situation,

 resulting in counsel fees. Ex. 13.

          In her Recommendation, the Master stated that "Wife has requested counsel fees based

 on two actions by Husband that increased her fees by $1,830.50. The Master finds Wife's request

 for these counsel fees to be appropriate and reasonable." Master's Report at 10. The Court

                                                     13
agreed. But for Husband's unauthorized actions taken in bad faith Wife would not have owed her

counsel the $1,830.50. The record supports the Court's award of counsel fees.

       Sufficient evidence was presented on the record and considered by the Court before

ordering Husband to reimburse Wife $66,814.34 for post-separation       expenses, payment to Mr.

Six and counsel fees. The Court's order must stand.

The Court properly refused to find that Wife's refusal to file a ioint tax return resulted in
the dissipation of maritalproperty.
(Matter 4(b) Complained of on Appeal)

       The parties paid their 2011 taxes from the joint escrow account. Tr. Feb.4 at 81, 85.

Husband argues that Wife's refusal to file a joint tax return in 2011 resulted in the parties paying

more in taxes, thereby depreciating the marital estate.

        Federal law states that spouses may file a jointtax return. It does not require spouses to

file a joint tax return. 26 U.S.C.A. §6013 (2015). Husband cites Gruver v. Gruver, 539 A.2d 395

 (Pa.Super. 1988) in support of his argument. In Gruver, the Pennsylvania Superior Court held

 that the lower court did not abuse its discretion by finding that the appellant dissipated marital

 assets by failing to file joint income tax with the appellee. Id. at 398. The appellant in Gruver

 refused to file joint income tax returns because he claimed to have paid all of the parties' owed

 income tax and the tax preparer' s fee for the preceding year. No allegations of fraud or misuse of

 marital funds were mentioned in the Gruver opinion.

        The Court finds that Gruver is distinguishable"from the case sub Judice. Wife testified

 that Husband was addicted to illegal drugs in late 2010. Tr. Feb.4 at 14. Wife testified that during

 his addiction Husband stopped paying the parties' bills and withdrew money from the parties'

 joint account. Id. at 14, 27. Wife further testified that in May 2011 she discovered that Husband

 had forged her signature on documents related to the Ohio Property. Id at 15. On December 31,

                                                  14
2011 Husband     withdrew   over $14,000       from the parties'   joint   escrow   account   without

authorization as discussed supra. Id. at 81. The record shows that Husband had a history of fraud

and irresponsibility regarding the parties' finances. Additionally, Husband received income from

Snyder Bros. Automotive (Husband's family-owned business) in 2011 and Wife was unfamiliar

with those transactions. Tr. Feb.5 at 66-67.

       Wife testified that she refused to file a joint tax return with Husband in 2011 because she

did not know what his liability may be due to fraud and unknown variables with Snyder Bros.

Automotive. Id. at 66. Unlike in Gruber;~Husband had committed fraud and mishandled the

parties' money immediately prior to the preparation of the tax returns. Wife did not want to

expose herself to any liability that Husband may have incurred without her knowledge during his

addiction. Id. The Master and the Court found Wife's refusal to be made in good faith.

        The record supports the Court's determination that Wife did not dissipate the marital

estate by refusing to file a joint tax return with Husband. The Court's Order must stand.

The Court properly found that Wife's inheritance account was non-marital property.
(Matter 5(a)&(b) Complained of on Appeal)

        Husband argues that the Court _}mproperly relied on Wife's Trial Aid 1, which

 summarized bank statements from Wife's inheritance account, despite a sustained objection to its

 introduction. Husband further argues that Wife's inheritance account should be marital property

 because it was so comingled with marital funds that it was impossible to trace the funds back to a

 non-marital source.

        Trial Aid 1:

        The Master used Trial Aid 1 in her analysis of the inheritance account. Master's Report at

 6- 7. Trial Aid 1 is the only trial aid referenced by the Master in her Report. Trial Aid 1 is a


                                                   15
summary of transactions to and from Wife's account number 3503 ("the inheritance account")

that she opened in 2008 to hold an inheritance from her late mother. Tr. Feb.4 at 41, Ex. 9. The

transactions summarized in the trial aid are documented by bank statements contained in

Exhibit 9.

        Trial Aid 1 summarizes transfers to and from the inheritance account into other specific

accounts.    Husband objected to the introduction of Tria.l Aid 1 because Wife did not produce

statements for the other accounts. Tr. Feb.4 at 55. Husband agreed that the documents in Exhibit

9 had been properly produced. Id. at 58. The Master ruled Trial Aid 1 and Exhibit 9 admissible

because they showed the account numbers associated with each deposit and transfer, thereby

allowing the Court to trace the transfers of funds. Jd_,·a.t 59. Husband also argued that it was

impossible to determine how the money transferred from the inheritance account was ultimately

spent without statements from the cross-referenced accounts. Id. at 56-58. The Master agreed and

ruled that Wife was not permitted to testify about how she had spent the money transferred from

 the inheritance account/ Id. at 59.

            The Court reviewed Trial Aid 1 and Exhibit 9 during its evaluation of Husband's

 exceptions. The account statements in Exhibit 9 provide all of the information summarized in

 Trial Aid 1. It is not disputed that the documents in Exhibit 9 were timely produced to Husband.

 Tr. Feb.4 at 58. The admission of Trial Aid 1 and Exhibit 9 was therefore proper.

            Comingling of Funds in the Inheritance Account:

            Husband argues that the account containing Wife's inheritance was so comingled with


 2
   During the argument regarding Trial Aid I the Master stated that she would not consider the information on Trial
 Aid I dated after December I, 2011 because Exhibit 9 did not have documentation for transactions after December
 I, 2011. Tr. Feb.4 at 58. This statement was in error. Exhibit 9 includes documentation through December 27, 2011.
 The Master's use of December 27, 2011 in her Recommendation as an end date for calculating transfers into and out
 of the inheritance account, therefore, was proper.

                                                         16
marital funds that it was impossible to trace the funds back to a non-marital        source. The

Pennsylvania Superior Court has held that comingling of separate and marital property does not

automatically   transform the separate funds into marital property, provided that the party can

clearly trace the source of the marital and non-marital funds. Winters v. Winters, 512 A.2d 1211,

1215 (Pa.Super. 1986).

        Husband was suffering from a drug addiction before the date of separation. Tr. Feb.4 at

248-54. During his addiction Husband used marital funds to purchase street drugs. Tr. Feb.4 at

249. Wife testified that while Husband was addictedin 2010 and 2011, money "startled] to

disappear out of the [parties' joint] account. There [were] overdrafts. As the drug use started to

escalate and I had to protect the assets that we had." Tr. Feb.4 at 27.Wife took over the parties'

finances and opened an account solely in her name to keep Husband from taking the parties'

money. Id. at 29, 109-12.

        As discussed above, Exhibit 9 and Trial Aid 1 showed transfers between the inheritance

 account, Wife's separate account and the parties' joint accounts. The Court agreed with the

 Master that Exhibit 9 and Trial Aid 1 enabled the Court to trace the marital and non-marital

 sources of the funds in the inheritance account. The Master found that the net balance of Wife's

 inheritance account as of the date the Complaint was filed was $112,319.70. Master's Report at

 7. The parties had a combined gross income of over $180,000 each year from 2009 through

 2011. Master's Report at 7. Wife did not pay expenses from her inheritance account because the

 parties' income was insufficient. Wife, rather, made the transfers of marital funds between the

 inheritance account and the parties' joint account solely to keep Husband from dissipating

 marital funds.

         The documentation provided enabled the Court to trace the source of the funds in the

                                                 17
inheritance account. The transfers betwe~p. the accounts were made necessary by Husband's

actions. It would be inequitable, therefore, to characterize Wife's inheritance account as marital

property.

        Husband states in a footnote to issue number five (5) in his Concise Statement of Issues

Complained of on Appeal that "[t]he Master recommended that a portion of [Wife]'s 'inheritance

account' be included in the marital estate ... However, these funds were not added to the marital

estate when the Court described and analyzed equitable distribution." The Court disagrees and

does not read the Master's Recommendation         to include any of the inheritance account in the

marital estate. In her consideration of the . !actors in 23 Pa.C.S.A. §§3501 and 3502 the Master

notes that "Wife has a sole and separate inheritance from her mother of $112,319."       The Master

does not include any part of the inheritance account in her list of marital assets subject to

distribution or her recommended distribution of marital assets. Master's Recommendation         at 9-

 10. The Master did not recommend that any part of Wife's inheritance account be included in the

 marital estate and the Court agreed. Husband's argument on this point cannot be sustained.

 The marital portion of the Eaton pension should be $92,500.
 (Matter 6 Complained of on Appeal)

            The Master listed the marital portion of Wife's Eaton pension at $92,000 in her

 recommended distribution and the Court used the same value in its Order dated June 24, 2015.

 The parties stipulated that the marital portion of Wife's Eaton pension was $92,500. Tr. Feb.5 at

 6. Accordingly, the Court's Order should be modified by decreasing the amount Husband shall

 transfer to Wife by $250.

                                            CONCLUSION

            The Court fully considered the case record on the issues raised before it. The case record


                                                    18
supports the Court's rulings. With the exception of the minor error described in Matter 6, this

Court's June 24, 2015 Order of Court should be affirmed.




                                                  {
                                                     1~J1:~/C.O;T:
                                                              /'                     , J.
                                                      Donald/R.. Walko, Jr., Judge




                                                19